The Honorable Cecile Bledsoe State Representative P.O. Box 2457 Rodgers, AR 72757-2457
Dear Representative Bledsoe:
I am writing in response to your request for an opinion concerning A.C.A. § 21-4-102, which grants state and local employees fifteen days leave to attend certain military and other training programs. Your question is whether this statute refers to working days or calendar days.
RESPONSE
I have enclosed for your review a copy of Op. Att'y Gen. 96-237, which answers the question you pose. It was concluded therein, and I agree, that A.C.A. § 21-4-102 grants such employees fifteen "working days" leave. I have also enclosed two additional Attorney General opinions, which discuss and further elaborate on the same issue.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh
Enclosures